 Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 1 of 15 Page ID #:244



 1   Jeffrey Francis Craft (SBN 147186)        Christine Yang (CA Bar No. 102048)
     jcraft@devlinlawfirm.com
 2   DEVLIN LAW FIRM LLC                       chrisyang@sjclawpc.com
     1731 Fox Springs Circle,                  Law Office of S.J. Christine Yang
 3   Newbury Park, CA 91320                    17220 Newhope Street Suite 101-102
 4   Timothy Devlin (pro hac vice)             Fountain Valley, CA 92708
     tdevlin@devlinlawfirm.com                 Telephone: (714) 641-4022
 5   DEVLIN LAW FIRM LLC                       Facsimile: (714) 641-2082
     1526 Gilpin Avenue
 6   Wilmington, DE 19806                      Attorney for Defendant
     Telephone: (302) 449-9010                 D-Link Systems, Inc.
 7   Facsimile: (302) 353-4251
 8   Attorneys for Plaintiff International
     License Exchange of America, LLC
 9
10
11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13                                   WESTERN DIVISION
14
   INTERNATIONAL LICENSE                     Case No. 8:19-cv-02223-JVS-KES
15 EXCHANGE OF AMERICA, LLC,
                                             JOINT RULE 26(f) REPORT
16
                Plaintiff,                   Scheduling Conference:
17
        v.                                   Date:       March 2, 2020
18                                           Time:       10:30 a.m.
   D-LINK SYSTEMS, INC.,                     Judge:      Hon. James V. Selna
19
20              Defendant.

21
22
23
24
25
26
27
28
                                                         JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 2 of 15 Page ID #:245




 1          Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 26-1 and the
 2 Court’s December 11, 2019 Order Setting Rule 26(f) Scheduling Conference (D.I. 19),
 3 Plaintiff International License Exchange of America, LLC (“ILEA”) and Defendant D-
 4 Link Systems, Inc. (“D-Link”) hereby submit this Joint Rule 26(f) Report. Counsels have
 5 conferred pursuant to Fed. R. Civ. P. 26(f)(1).
 6     a.      Synopsis
 7                                    Plaintiff’s Statement
 8          Plaintiff ILEA is a corporation organized under the laws of the State of Delaware
 9 with a place of business at 10 Balligomingo Rd., West Conshohocken, PA 19428.
10          On November 15, 2019, Plaintiff filed this lawsuit accusing D-Link of directly and
11 indirectly infringing U.S. Patent Nos. RE44,775 (the “’775 patent”), RE45,065 (the “’065
12 patent”), RE45,081 (the “’081 patent”), RE45,095 (the “’095 patent”), RE40,999 (the
13 “’999 patent”), and 5,959,990 (the “’990 patent”) (collectively, the “Asserted Patents”).
14 The Asserted Patents claim technologies for tagging Ethernet data frames in a Virtual
15 Local Area Network (VLAN) to identify the VLAN associated with the data frame when
16 transmitting the data frame over an Ethernet network. The inventions of the Asserted
17 Patents support the existing infrastructure of Ethernet networks transmitting data frames
18 from multiple VLANs across a shared communications medium, and allow compatibility
19 between traditional network nodes and nodes supporting VLAN identification. The
20 claimed inventions of the Asserted Patents have been incorporated into the IEEE 802.1Q
21 standard for VLAN tagging for Ethernet frames and accompanying procedures used by
22 networking equipment (such as bridges, switches, or routers) in handling VLAN-tagged
23 frames. Thus, 802.1Q-certified local area networks and equipment, and uncertified
24 equipment that nonetheless implements the mandatory features of the 802.1Q standard,
25 necessarily meet the claim limitations of the Asserted Patents.
26          ILEA accuses D-Link of direct infringement of the Asserted Patents by D-Link’s
27 selling, offering to sell, making, using, and/or providing and causing to be used 802.1Q-
28
                                            -1-               Case No. 8:19-cv-02223-JVS-KES
                                                                JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 3 of 15 Page ID #:246




 1 compliant local area networks and equipment; including at least D-Link’s DGS-1100,
 2 DES-1210, DMS-1100, DGS-3000, DGS-3120, DWS-3160, DES-3200, DGS-3420,
 3 DES-3500, DXS-3600, DGS-3630, and DWS-4000 Series Ethernet Switches; the 5000
 4 Series Data Center Switches; at least the DGE-530T and DXE-820T PCI Adapters; at
 5 least the DAP-2360 Access Point; and at least the DSR-150/150N/250/250N/500/500N
 6 Series VPN Routers (collectively, the “Accused Instrumentalities”). ILEA also accuses
 7 D-Link of indirect infringement.
 8         D-Link filed an Answer on January 13, 2020.
 9                                   D-Link’s Statement
10         Incorporated in 1986, D-Link has been based in Orange County, Southern
11 California, for over 30 years. D-Link offers for sale a wide variety of networking
12 and connectivity products, such as consumer routers, IP cameras, smart home
13 devices, access points, and switches. D-Link relies on its own technological
14 developments, the developments of the IEEE 802 standards body, and the
15 innovations of their component manufacturers, for example, the Ethernet chip
16 manufacturers, to support the functionality of their 802.3 Ethernet switches, and
17 access points, and routers accused in this case.
18         D-Link disputes each and every ILEA’s allegations. All the six patents-in-
19 suit expired on March 12, 2016, more than three years before the date of ILEA’s
20 Complaint. Due to the expiration of all patents-in-suit, there cannot be any
21 ongoing infringement, and this litigation could pertain to past activities only. Also,
22 ILEA’s Complaint did not and could not allege that any actual notice of alleged
23 infringement was ever given to D-Link prior to the date of ILEA’s Complaint. At
24 least due to the lack of actual notice prior to the patent expiration, Plaintiff’s
25 Complaint fails to state a claim of indirect or willful infringement. To the extent
26 Plaintiff maintains its assertions that D-Link indirectly infringed or willfully
27 infringed, D-Link is not liable to Plaintiff for the acts alleged to have been
28
                                             -2-               Case No. 8:19-cv-02223-JVS-KES
                                                                 JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 4 of 15 Page ID #:247




 1 performed before D-Link knew that its actions would allegedly cause indirect or
 2 willful infringement.
 3          D-Link denies that its products infringed or infringe any valid, enforceable
 4 claim of the patents-in-suit. D-Link also asserts that the patents-in-suit are invalid
 5 and unenforceable. ILEA’s Complaint includes ILEA’s purported agreement to
 6 license the patents-in-suit on reasonable and non-discriminatory (RAND) terms.
 7 D-Link denies that ILEA had met its RAND commitments. D-Link has asserted
 8 additional defenses. See D.I. 20.
 9     b.      Legal Issues
10          The principal legal issues in this case include at least the following:
11             • The proper construction of the claims of the Asserted Patents.
12             • Whether the Accused Instrumentalities infringe the Asserted Patents.
13             • Whether the Asserted Patents are valid and/or unenforceable.
14             • Whether D-Link is liable for indirect or willful infringement.
15             • If any infringement is found of any valid claim, the amount of a
16                reasonable royalty.
17             • D-Link’s additional defenses;
18             • Whether Plaintiff had failed to meet its RAND commitments.
19     c.      Damages
20                                   Plaintiff’s Statement
21          Discovery in this matter has just begun. No documents have yet been exchanged
22 and no depositions of any of D-Link’s witnesses have occurred. Accordingly, Plaintiff
23 does not yet have the information necessary to provide a complete calculation of
24 damages.
25          Plaintiff states that, pursuant to relevant ISO and IEC guidelines, bylaws, and
26 policies, many of the claims of the Asserted Patents are subject to Fair, Reasonable, and
27 Non-Discriminatory (“FRAND”) licensing obligations to willing licensees. To the extent
28
                                             -3-               Case No. 8:19-cv-02223-JVS-KES
                                                                 JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 5 of 15 Page ID #:248




 1 D-Link refuses to willingly take a license under such claims of the Asserted Patents under
 2 FRAND terms, however, Plaintiff reserves the right to treat D-Link as an unwilling
 3 licensee, such that Plaintiff would not be bound by any FRAND licensing obligation for
 4 purposes of this action or any license to D-Link. Accordingly, Plaintiff seeks the
 5 maximum available reasonable royalty damages to compensate for D-Link’s infringing
 6 activities.
 7         Subject to the paragraph above, Plaintiff will seek damages based upon a
 8 reasonable royalty for D-Link’s infringement pursuant to 35 U.S.C. § 284. See, e.g., Bard
 9 Periph. Vascular, Inc. v. W.L. Gore & Assocs., Inc., 670 F.3d 1171 (Fed. Cir. 2012);
10 Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221 (Fed. Cir. 2012); Funai Elec. Co. Ltd.
11 v. Daewoo Elecs. Corp., 616 F.3d 1357 (Fed. Cir. 2012). Courts have recognized a
12 number of factors to be considered in determining a reasonable royalty, including the
13 factors enumerated in Georgia Pacific Corp. v. United States Plywood Corp., 318 F.
14 Supp. 1116 (S.D.N.Y. 1970). Plaintiff anticipates calculating a reasonable royalty rate
15 based upon the factors set forth in Georgia Pacific and its progeny, or potentially a subset
16 of those factors applicable to FRAND license rates. Without the benefit of discovery,
17 Plaintiff cannot currently conduct a reasonable royalty analysis. Plaintiff will also request
18 D-Link be ordered to pay interest on any damages awarded. See, e.g., 35 U.S.C. § 284;
19 28 U.S.C. § 1961; Gen. Motors Corp. v. Devex, 461 U.S. 648 (1983); Fractus, S.A. v.
20 Samsung Elecs. Co. Ltd., 2012 WL 2505741, at **46- 47 (E.D. Tex. Jun. 28, 2012).
21         Plaintiff may further seek enhanced damages up to treble damages pursuant to 35
22 U.S.C. § 284 for D-Link’s willful infringement of the Asserted Patents. Plaintiff may
23 also request that this case be deemed exceptional and that this Court order D-Link to pay
24 Plaintiff’s attorney’s fees, costs, and expenses, as provided by 35 U.S.C. § 285 and 28
25 U.S.C. § 1920. See, e.g., ICU Medical, Inc. v. Alaris Med. Sys., Inc., 558 F.3d 1368 (Fed.
26 Cir. 2009).
27
28
                                            -4-               Case No. 8:19-cv-02223-JVS-KES
                                                                JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 6 of 15 Page ID #:249




 1                                       D-Link’s Statement
 2           D-Link seeks a declaration that Plaintiff take nothing by its claims and that
 3 Defendant is entitled to an award of its reasonable attorneys’ fees and costs
 4 pursuant to 35 U.S.C. § 285. To the extent that ILEA is entitled to any damages
 5 for its claims of alleged infringement, ILEA is entitled to no more than a royalty
 6 rate consistent with FRAND terms. Plaintiff pleads that it is obligated to license
 7 the patents-in-suit on RAND terms, D-Link contends that Plaintiff fails to meet its
 8 burden.
 9      d.      Insurance
10           Plaintiff’s statement: Plaintiff does not currently have in effect any indemnity or
11 insurance agreements relevant to this lawsuit.
12           Defendant’s statement: Defendant is unaware of any insurance agreements
13 relating to the subject matter of this litigation.
14      e.      Motions
15           Plaintiff’s statement: Plaintiff does not currently anticipate filing a motion to add
16 any additional parties or claims, to amend pleadings, or to transfer venue. Nevertheless,
17 Plaintiff reserves the right to move the Court to add Defendant’s Taiwan-based parent
18 company, D-Link Corporation. Plaintiff notes D-Link has not filed a motion to dismiss.
19           Defendant’s statement: Defendant does not currently believe it is likely that they
20 will file a motion to (i) add other parties or claims, (ii) file amended pleadings, or (iii)
21 transfer venue.
22      f.      Discovery and Experts
23           Since February 10, 2020, the parties have met and conferred and discussed a
24 discovery and case management plan. The parties are working together to coordinate
25 discovery.
26           Rule 26(f)(3)(A)
27           The parties will serve their initial disclosures under Rule 26(a)(1) by March 30,
28
                                              -5-               Case No. 8:19-cv-02223-JVS-KES
                                                                  JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 7 of 15 Page ID #:250




 1 2020. The parties propose serving their expert disclosures under Rule 26(a)(2) pursuant
 2 to the pre-trial and trial schedule attached as Exhibit A.
 3           Rule 26(f)(3)(E)
 4           Interrogatories
 5           The parties agree that the ordinary discovery limits provided for in the Federal
 6 Rules are appropriate.
 7           Requests for Admission
 8           The parties agree that each side in this case be able to serve up to twenty-five (25)
 9 requests for admission not for the purposes of document authentication and fifty (50)
10 requests for admission regarding document authentication.
11           Depositions
12           Plaintiff’s statement: Plaintiff anticipates taking depositions of D-Link’s
13 employees and 30(b)(6) witnesses in this matter. Plaintiff does not anticipate more than
14 10 depositions, exclusive of expert depositions. Plaintiff has received no discovery from
15 D-Link since the filing of the present Complaint. Plaintiff believes there is substantial
16 discovery to be completed in this case and for D-Link to provide to Plaintiff.
17           Defendant’s statement: Defendant anticipates taking depositions of ILEA’s
18 employees and 30(b)(6) witnesses in this matter. Defendant does not anticipate more
19 than five (5) depositions or fifty (50) hours of deposition testimony (whichever is greater),
20 including Rule 30(b)(6) depositions, but excluding an inventor deposition (if any), and
21 excluding expert depositions. For expert depositions, an expert may be deposed for seven
22 (7) hours per primary report (e.g., if an expert offers a report on infringement issues and
23 the same expert offers a report on validity issues, then that expert would be subject to
24 fourteen (14) hours of deposition).
25      g.      Dispositive Motions
26           The parties anticipate that there may be dispositive motions filed as to at least
27 issues of infringement/non-infringement and validity/invalidity of the Asserted Patents.
28
                                              -6-               Case No. 8:19-cv-02223-JVS-KES
                                                                  JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 8 of 15 Page ID #:251




     The parties also anticipate the need for motions in limine in advance of trial.
 1
        h.      Settlement and Settlement Mechanism
 2
             The parties will continue to explore settlement as appropriate and, pursuant to
 3
     Local Rule 16-15.4, they will participate in alternative dispute resolution proceeding, if
 4
     necessary. The parties believe that ADR would be most effective after discovery into
 5
     the technical issues presented in the case and potentially claim construction, and
 6
     quantification of D-Link’s video streaming and related revenue and costs. The parties
 7
 8 select ADR Procedure No. 3 and request to have a mediation before a private mediator
 9 at a mutually acceptable date.
10      i.      Trial Estimate

11           Both Plaintiff and D-Link have requested a trial by jury.

12           Plaintiff’s statement: Plaintiff estimates 7 court days for the trial of the claims

13 raised in Plaintiff’s Complaint, and anticipates calling approximately 4-6 witnesses,
14 including party witnesses, experts, and third-party witnesses (as needed). In this case,
15 there are six related patents in suit. The Asserted Patents share the same inventors.
16 There may be more than one technical expert as to each of these patented technologies.
17 There will be a damages expert, and there may be technical experts addressing issues of
18 patent invalidity if such issues will be raised by Defendants at trial.
19           Defendant’s statement: Defendant estimates 3 court days for the trial of the

20 affirmative defenses raised in Defendant’s Answer. It is premature to estimate the
21 number of witnesses that Defendant may call or other details concerning at trial.
22      j.      Timetable
23           The completed “Presumptive Schedule of Pretrial Dates” is attached hereto as
24 Exhibit A and is consistent with the Court’s Scheduling Order. In addition, please
25 see Exhibit B for the parties’ respective proposals for other dates in the case.
26
27
28
                                               -7-               Case No. 8:19-cv-02223-JVS-KES
                                                                   JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 9 of 15 Page ID #:252




 1     k.      Other Issues
 2          The parties anticipate submitting a proposed protective order and a proposed
 3 ESI order for the Court’s approval.
 4     l.      Conflicts
 5          Plaintiff’s statement: Plaintiff is a wholly owned subsidiary of Equitable IP
 6 Corporation, a Nevada Corporation with six shareholders.
 7          Defendant’s statement: Non-party D-Link Corporation, a company in Taiwan, is
 8 the parent company of Defendant D-Link Systems, Inc.
 9     m.      Patent Cases
10          The parties agree that the Court should perform claim construction in this
11 matter, hold a Markman claim construction hearing, and construe the asserted patent
12 claims prior to expert discovery and summary judgment briefing and motions
13 practice, as is common in patent cases. The parties do not intend to adopt the
14 processes outlined in the Northern District of California’s Local Patent Rules 3-5, 3-
15 7 through 3-9. Please see Exhibit B for the parties’ respective proposals for dates
16 relating to claim construction in the case.
17     n.      Magistrate
18          Respectfully, the parties do not consent to have a magistrate judge preside.
19
20
     Dated: February 24, 2020             By: /s/ Jeffrey Francis Craft
21                                        Jeffrey Francis Craft (SBN 147186)
                                          jcraft@devlinlawfirm.com
22                                        DEVLIN LAW FIRM LLC
                                          1731 Fox Springs Circle,
23                                        Newbury Park, CA 91320
24                                        Attorneys for Plaintiff International License
25                                        Exchange of America, LLC
26
27
28
                                            -8-               Case No. 8:19-cv-02223-JVS-KES
                                                                JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 10 of 15 Page ID #:253




 1
     Dated: February 24, 2020               By: /s/ Christine Yang
 2                                          Christine Yang (SBN 102048)
                                            chrisyang@sjclawpc.com
 3
                                            Law Office of S.J. Christine Yang
 4                                          17220 Newhope Street Suite 101-102
                                            Fountain Valley, CA 92708
 5
 6                                          Attorney for Defendant
                                            D-Link Systems, Inc.
 7
 8
 9
           Pursuant to Local Rule 5-4.3.4, I, Jeffrey F. Craft, attest that all signatories
10
     listed, and on whose behalf the filing is submitted, concur in the filing’s content
11
     and have authorized the filing.
12
13
                                                    /s/ Jeffrey F. Craft
14                                                    Jeffrey F. Craft
15
16                             CERTIFICATE OF SERVICE
17         I hereby certify that I electronically filed the foregoing with the Clerk of the
18 Court using the CM/ECF system which will send notification of such filing to the
19 Electronic Service List for this case.
20 Executed on February 24, 2020
21
22                                             /s/ Jeffrey Francis Craft
23                                             Jeffrey Francis Craft

24                                             Attorneys for Plaintiff International License
                                               Exchange of America, LLC
25
26
27
28
                                              -9-                 Case No. 8:19-cv-02223-JVS-KES
                                                                    JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 11 of 15 Page ID #:254



                                       APPENDIX A
 1                                 Judge James V. Selna
 2                          Presumptive Schedule of Pretrial Dates
 3
               Matter               Time           Weeks     Plaintiff’s   Defendant’s Court Order
 4                                                 before    Request       Request
                                                   trial
 5
 6   Trial date (Jury) Estimated    8:30 a.m.                05/24/2022 Close of
     length: 7-10 days              (Tuesdays)                          Expert
 7                                                                      Discovery +
                                                                        98 days
 8
                                                                           Or
 9                                                                         05/24/2022

10
     [Court trial] File Findings                        -1   NA            NA
11   of Fact and Conclusions of
     Law and Summaries of
12   Direct Testimony

13
     Final Pretrial Conference;     11:00 a.m.          -2   05/09/2022 Close of
14   Hearing on Motions in          (Mondays)                           Expert
     Limine; File Agreed Upon                                           Discovery +
15   Set of Jury Instructions and                                       84 days
     Verdicts Forms and Joint
16   Statement re. Disputes                                                Or
     Instructions and Verdict                                              05/09/2022
17   Forms; File Proposed Voir
     Dire Qs and Agreed-to
18   Statement of Case

19
     Lodge Pretrial Conf. Order;                        -3   05/02/2022 Close of
20   File Memo of Contentions                                           Expert
     of Fact and Law; Exhibit                                           Discovery +
21   List; Witness List; Status                                         84 days
     Report re. Settlement
22                                                                         Or
                                                                           05/02/2022
23
24   Last day for hand-serving                          -6   04/11/2022 Close of
     Motions in Limine                                                  Expert
25                                                                      Discovery +
                                                                        63 days
26
27
28
                                                 -10-               Case No. 8:19-cv-02223-JVS-KES
                                                                      JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 12 of 15 Page ID #:255




 1             Matter             Time          Weeks         Plaintiff’s   Defendant’s Court Order
                                                before        Request       Request
 2                                              trial
                                                                            Or
 3                                                                          04/11/2022
 4
     Last day for hearing         1:30 p.m.          -7       04/04/2022 Close of
 5   motions                      (Mondays)                              Expert
                                                                         Discovery +
 6                                                                       56 days
 7                                                                          Or
                                                                            04/04/2022
 8
 9   Last days for hand-serving                      -11      03/07/2022 Close of
     motions and filing (other                                           Expert
10   than Motions in Limine).                                            Discovery +
                                                                         28 days
11
                                                                            Or
12                                                                          03/07/2022
13
     Non-expert Discovery cut-                       -30      09/27/2021 Claim
14   off                                                                 Construction
                                                                         Order + 60
15                                                                       days
16
                                             EXHIBIT B
17
18      ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING
19                                       CONFERENCE
20
     L.R. 16-14 Settlement Choice: (3) Outside ADR – Private Mediation
21
22   Matter                       Plaintiff’s Request      Defendant’s           Court Order
                                                           Request
23
24   Expert discovery cut-off     01/21/22                 Rebuttal Expert Rpt
                                                           + 28 days
25
26
27
28
                                              -11-                   Case No. 8:19-cv-02223-JVS-KES
                                                                       JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 13 of 15 Page ID #:256




 1   Matter                       Plaintiff’s Request   Defendant’s          Court Order
                                                        Request
 2
 3   Reply Expert Witness         12/22/21
     Disclosure
 4
 5   Rebuttal Expert Witness      12/09/21              Opening Expert Rpt
     Disclosure                                         + 28 days
 6
 7   Opening Expert Witness       11/09/21              Close of Fact
     Disclosure                                         Discovery + 21
 8                                                      days
 9   Last day to conduct          10/11/21
     Settlement Conference
10
11   Last day to amend pleading   09/17/21
     or add parties
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -12-                Case No. 8:19-cv-02223-JVS-KES
                                                                   JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 14 of 15 Page ID #:257




 1
 2
     Matter                     Plaintiff’s          Defendant’s      Court Order
 3                              Request              Request

 4
 5   F.R.Civ.P. 26(a)              03/30/2020          03/30/2020
 6   Disclosures
 7
 8   S.P.R. 3-1, 3-2 –
     Infringement                  09/04/2020          09/04/2020
 9   Contentions
10   S.P.R. 3-2., 3-3 –
     Invalidity Contentions        12/17/2020          12/17/2020
11
12   S.P.R. 4.1 - Exchange         01/08/2021          05/14/2021
     of Proposed Terms for
13   Construction
14
15
16   S.P.R. 4.2 - Exchange         02/05/2021          06/04/2021
     of Claim Constructions
17   and Extrinsic Evidence
18
19
20
     S.P.R. 4.3 - Joint Claim      02/15/2021          06/18/2021
21   Construction and
22   Prehearing Statement

23
24
25
26
27
28
                                              -13-          Case No. 8:19-cv-02223-JVS-KES
                                                              JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 27 Filed 02/24/20 Page 15 of 15 Page ID #:258




     S.P.R. 4.4 - Completion   03/17/2021       06/30/2021
 1
     of Claim Construction
 2   Discovery
 3
 4
     S.P.R. 4.5 - Opening      04/01/2021       07/30/2021
 5   Claim Construction
 6   Briefs
 7
 8   S.P.R. 4.5 - Responsive   04/15//2021      08/20/2021
     Claim Construction
 9   Briefs
10
11
     Reply Claim               04/22/2021       09/03/2021
12
     Construction Briefs
13
14   Presentation Material,    05/11/2021       10/05/2021
     and Technology
15
     Tutorial
16
17   S.P.R. 4.6 - Claim        05/11/2021       10/19/2021
18   Construction Hearing
19
20
     Claim Construction           TBD              TBD
21
     Order
22
23
24
25
26
27
28
                                      -14-            Case No. 8:19-cv-02223-JVS-KES
                                                        JOINT RULE 26(f) REPORT
